

113 HR 3956 IH: Community Investment and Empowerment Act
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3956IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Investment Act of 1958 to authorize the Small Business Administrator to make grants for economic growth, business retention and business recruitment to economically underserved communities.1.Short titleThis Act may be cited as the Community Investment and Empowerment Act.2.PurposeThe purpose of this Act is to assist with the economic growth of economically disadvantaged communities that have potential for strong Class 1 commercial investment, but continue to have a difficult time recruiting Class 1 commercial investment.3.Economic growth, retention, and recruitment of commercial investment in underserved communitiesThe Small Business Investment Act of 1958 (15 U.S.C. 661 et seq.) is amended by adding at the end the following new title:VIECONOMIC GROWTH, RETENTION, AND RECRUITMENT OF COMMERCIAL INVESTMENT IN ECONOMICALLY DISADVANTAGED COMMUNITIES511.Grant program(a)AuthorizationFrom amounts appropriated under section 513, the Administrator shall make grants on a competitive basis to communities for—(1)the creation of a grant and/or revolving loan fund program that helps develop financing packages for Class 1 commercial investment;(2)lowering real estate property tax rates;(3)conducting community-wide market analysis to help recruit and/or retain Class 1 commercial investment;(4)creating employment training programs for Class 1 business customer service, sales, and managerial positions;(5)retail marketing strategies to solicit new Class 1 commercial investment starts in the community;(6)program allowances for activities such as the publication of marketing materials, development of economic development web pages, and educational outreach activities with retail trade associations; and(7)hiring business recruitment specialists.(b)EligibilityThe Administrator may only make a grant under subsection (a) to communities that—(1)demographics include—(A)a median per capita income no higher than $35,000; and(B)a lack of Class 1 commercial investment; and(2)submit an application at such time, in such form, and containing such information and assurances as the Administrator may require, including—(A)a description of how the community through the activities the community carries out with the grant funds will recruit, retain and grow their economy through Class 1 commercial investment; and(B)a description of the difficulty the community has faced recruiting, retaining and growing their economy through Class 1 commercial investment.(c)Matching funds(1)In generalThe Administrator may not make a grant to a community under subsection (a) unless the community agrees that, with respect to the costs to be incurred by the community in carrying out the activities for which the grant is awarded, the community will make available non-Federal contributions in an amount equal to not less than 10 percent of the Federal funds provided under the grant.(2)Satisfying matching requirementsThe non-Federal contributions required under paragraph (1) may be—(A)in cash or in-kind, including services, fairly evaluated; and(B)from—(i)any private source;(ii)a State or local governmental entity; or(iii)a not-for-profit.(3)WaiverThe Administrator may waive or reduce the non-Federal contribution required by paragraph (1) if the community involved demonstrates that the eligible entity cannot meet the contribution requirement due to financial hardship.(d)LimitationsFunding appropriated under section 513 will be allocated by the following formula—(1)no more than up to 5 percent of funds appropriated under section 513 shall go to administrative costs;(2)up to 70 percent of funding appropriated under section 513 shall go toward activities described in sections (a)(1) through (a)(4) after taking into account administrative costs under section (c)(1)(A); and(3)30 percent of funding appropriated under section 513 shall go toward activities described in sections (a)(5) through (a)(7) after taking into account administrative costs under section (c)(1)(A).512.DefinitionsIn this title, the following definitions apply:(1)CommunityThe term community means a governance structure that includes county, parish, city, village, township, district or borough.(2)Class 1 commercial investmentThe term Class 1 commercial investment means retail grocery chains, food service retailers, restaurants and franchises, retail stores, cafes, shopping malls, and other shops.(3)economically underserved communityThe term economically underserved community means an area suffering from low income and resultant low purchasing power, limiting its ability to generate sufficient goods and services to be used in exchange with other areas to meet current consumption needs.513.Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out section 511(a) $40,000,000 for each of fiscal years 2014 through 2019..